DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                              GAVIN D. CADDY,
                                 Appellant,

                                       v.

                          SUE-ANN N. ROBINSON,
                                Appellee.

                                  No. 4D20-894

                               [June 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. DVCE16-9293.

    Gavin D. Caddy of Gavin D. Caddy, P.A., Fort Lauderdale, for appellant.

    No appearance for appellee.

FORST, J.

   Appellant appeals from a 2020 final judgment granting his former wife’s
petition for an injunction for protection against domestic violence (“DV”).
The final judgment gave the former wife 100 percent timesharing and sole
decision making with respect to her and Appellant’s two minor children.
Upon review, we affirm, with one exception—the final judgment’s
timesharing ruling conflicts with that of the family court which has
jurisdiction over the parties’ child custody issues. On that issue, we
reverse and remand. 1

                                  Background

   Shortly after filing for divorce from Appellant in late 2016, the former
wife filed a petition for a DV injunction. The petition alleged Appellant
would frequently get very intoxicated and become hostile; on separate
occasions he had berated the former wife, violently pushed her into a
mirror (causing the mirror to break), and had slammed the door on her in

1 We summarily affirm the two evidentiary rulings of the trial court that are
challenged on appeal.
a manner that caused the doorknob to forcefully hit her as she stood in
the doorway. The former wife also asserted that, following their divorce,
Appellant exhibited a pattern of increasingly threatening behavior. This
included Appellant repeatedly showing up unannounced to the home,
banging on the door to see the children, and blocking in the former wife’s
car so that she could not leave for work until he could see the children.
The former wife further charged Appellant with chasing her in public,
tripping her, and, on separate occasions, threatening that, “I’ll knock you
out if you don’t move,” and that “he would take the kids far away because
[the former wife] needed to suffer, and [they] were all going to suffer.”

   The DV court entered a default DV injunction against Appellant, but
the injunction did not include a provision concerning the parties’
timesharing of their two minor children. In fact, in conjunction with the
family court’s disposition of the former wife’s petition for dissolution of
marriage, the parties had negotiated and entered into a written timeshare
agreement that provided both parents with equal timesharing.

   In 2020, the DV injunction was vacated because Appellant had not
received proper notice of the final hearing on the injunction. The DV court
set a new hearing on the former wife’s 2016 petition. At this hearing, the
former wife realleged the contents of her petition and the various acts of
violence which Appellant had purportedly committed against her in the
years preceding her 2016 petition. Finding the former wife credible, the
DV court granted the former wife’s petition based on the pre-2016 petition
incidents, stating:

          I’m going to take into consideration [the] fact that you have
      been on the injunction for the past several years. I am going
      to find that you have met your burden and established that
      you are a victim of domestic violence, that you are pushed and
      shoved, you were hit by a door, and you were pushed into a
      sliding glass — a sliding door mirror made of glass. So, I’m
      going to find that you were an actual victim of domestic
      violence.

   The DV court entered a final judgment of injunction for protection
against DV in which it provided that “Petitioner shall on a temporary basis
have 100% of the time-sharing with the parties’ minor child(ren) . . . and
shall have sole decision-making responsibility until further court order[.]”
From this final judgment, Appellant now appeals.

                                   Analysis


                                       2
1. Competent, substantial evidence supports issuance of the DV injunction

    We review de novo a trial court’s legal conclusion that the petitioner is
entitled to a final judgment of injunction against DV. Achurra v. Achurra,
80 So. 3d 1080, 1082 (Fla. 1st DCA 2012) (citing Puskar v. Puskar, 29 So.
3d 1201 (Fla. 1st DCA 2010)). “The burden is on the party seeking a
domestic violence injunction to provide competent, substantial evidence in
support thereof [and] . . . [a]bsent such evidence, a trial court must dismiss
the petition.” In re A.B., 186 So. 3d 544, 548 (Fla. 2d DCA 2015) (internal
citations omitted).

    Section 741.28(2), Florida Statutes (2019), defines DV as “any assault,
aggravated assault, battery, aggravated battery, sexual assault, sexual
battery, stalking, aggravated stalking, kidnapping, false imprisonment, or
any criminal offense resulting in physical injury or death of one family or
household member by another family or household member.” Section
741.30(1)(a), Florida Statutes (2019), creates a cause of action for the
issuance of an injunction in favor of any family or household member “who
is either the victim of domestic violence . . . or who has reasonable cause
to believe he or she is in imminent danger of becoming the victim of any
act of domestic violence” (emphasis added). Thus, under the plain
language of the statute, where the court finds that a petitioner is in fact
the victim of DV, it does not need to find that she is also in imminent fear.

   Here, in issuing the DV injunction, the court based its decision not on
a finding that the former wife was in imminent danger of DV, but on a
finding that she was a victim of DV. The former wife was not required to
demonstrate that she had a fear of imminent harm—she was only required
to present competent, substantial evidence to support the trial court’s
finding that she was a victim of DV. She clearly met that burden here by
testifying to the various incidents in which Appellant had become
physically aggressive with her. Accordingly, competent, substantial
evidence supported the trial court’s grant of her petition, and issuance of
the injunction was not error.

    We note that while we reject Appellant’s challenge to the issuance of
the injunction, he may seek to modify or dissolve the petition in the trial
court based on the remoteness of the underlying events. A party to a DV
injunction “may move at any time to modify or dissolve the injunction. No
specific allegations are required.” § 741.30(6)(c), Fla. Stat. (2019).
Because the events that gave rise to this injunction took place more than
five years ago and no further acts of violence have been alleged since, if a
court of competent jurisdiction finds “[t]he scenario underlying the
injunction no longer exists so that the continuation of the injunction would

                                        3
serve no valid purpose[,]” it may modify or dissolve the injunction. Bush
v. Henney, 175 So. 3d 930, 930–31 (Fla. 4th DCA 2015) (quoting Alkhoury
v. Alkhoury, 54 So. 3d 641, 642 (Fla. 1st DCA 2011)); see also Colarusso
v. Lupetin, 28 So. 3d 238, 239 (Fla. 4th DCA 2010).

2. The DV injunction’s grant of 100 percent timesharing to the former wife
   must be reversed

   Appellant also argues that the DV injunction is improper with respect
to its award of timesharing because, in awarding the former wife sole
timesharing, the DV court usurped the authority of the family court
overseeing the parties’ marriage dissolution proceedings. We agree.

    While the courts have recognized that issues of child custody may be
necessarily implicated in DV actions, they have also held that the
abbreviated DV proceedings should not become the primary forum in
which to determine family law issues. See, e.g., Spano v. BB ex rel. Bruce,
947 So. 2d 635, 636 (Fla. 3d DCA 2007); O’Neill v. Stone, 721 So. 2d 393,
396 (Fla. 2d DCA 1998). “The better practice in such a case would be for
the trial court to enter a temporary order . . . and direct the parties to
litigate their subsequent custody and visitation disputes in a proper
[family court] proceeding where the orders entered would remain in effect
beyond the temporary lifespan of most injunctions.” O’Neill, 721 So. 2d at
396.

   To this end, the DV court may “provid[e] the petitioner with 100 percent
of the time-sharing in a temporary parenting plan,” but that temporary
plan “remains in effect until the order expires or an order is entered by a
court of competent jurisdiction in a pending or subsequent civil action or
proceeding affecting the placement of, access to, parental time with,
adoption of, or parental rights and responsibilities for the minor child.” §
741.30(6)(a)3., Fla. Stat. (2019) (emphasis added).

   Here, a timeshare agreement providing Appellant with custody of the
children on three weekends of every month was agreed upon by the parties
and the family court in 2018, after the acts of DV but prior to the 2020
injunction order providing the former wife with 100 percent timesharing.
In Cleary v. Cleary, 711 So. 2d 1302 (Fla. 2d DCA 1998), the court held
that the family court timesharing order takes precedence even when that
order was entered before the DV injunction petition was issued. Cleary
states in pertinent part:

         Section 741.30(1)(c), Florida Statutes (Supp. 1996),
      provides that orders entered in a subsequently filed

                                       4
      dissolution proceeding take precedence over conflicting
      provisions in an injunction concerning matters governed by
      chapter 61. The dissolution proceeding in this case was filed
      a few days prior to the petition for an injunction against
      domestic violence. Nevertheless, in those circuits in which the
      domestic violence injunction is decided by a trial judge other
      than the judge assigned to the pending dissolution
      proceeding, we conclude that matters governed by chapter 61
      are controlled by the judge in the dissolution proceeding
      without regard to whether that proceeding is filed before or
      after the petition for injunction.

Id. at 1302–03.

   As the family court’s timesharing order takes precedence over the
“temporary” mandate of the DV injunction, we reverse that portion of the
DV injunction order related to timesharing. The former wife may raise her
concerns regarding timesharing in family court, “where the orders entered
would remain in effect beyond the temporary lifespan of most injunctions.”
See O’Neill, 721 So. 2d at 396.

                                 Conclusion

   Excepting the timesharing issue, we affirm the decision of the DV court
and find that the issuance of the injunction was proper. We reverse that
portion of the DV injunction order awarding the former wife 100%
timesharing and remand for further proceedings in accordance with this
opinion.

   Affirmed in part, reversed in part, and remanded.

LEVINE, C.J., and MAY, J., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      5